Dismissed and Memorandum Opinion filed January 28, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00790-CV
____________
 
IMELDA GUEVARA, Appellant
 
V.
 
JOEL GUEVARA, MARIA GUEVARA and RAYMOND GUEVARA,
Appellees
 
 

 
On Appeal from the
310th District Court
Harris County,
Texas
Trial Court Cause
No. 2009-19740
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 7, 2009. On January 19, 2010, appellant
filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.